Citation Nr: 1612422	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating greater than 10 percent for status post traumatic amputation of the 4th digit of the left hand for substitution or accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957.  The Veteran died in October 2013 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) in Oakland, California.  

In March 2014, the appellant submitted a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant.  In April 2014, the RO accepted her request to act as a substitute claimant on behalf of the Veteran in regard to his pending appeal.  38 U.S.C.A. § 5121A (West 2014).  As such, she brings the current claim without the restrictions imposed by 38 U.S.C.A. § 5121 (West 2014).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2011 VA Form 9, the Veteran requested a Travel Board hearing.  There is no indication that the requested hearing was scheduled.
A substitute has the same rights regarding hearings, representation, appeals and the submission of evidence as would have applied to the claimant had the claimant not died.  See 38 C.F.R. § 3.1010(f)(3) (2015).  

On review, the hearing request remains pending and a remand is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Travel Board hearing at the appropriate RO.  The appellant and her representative should be provided reasonable advance notice of the date, time and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




